Citation Nr: 0910480	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-06 875	)	DATE
	)

	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for kyphoscoliosis and 
transitional L6 vertebra with recurrent back pain (low back 
disorder), currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from October 1985 to August 
1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.


FINDING OF FACT

The Veteran's low back disorder is not manifested by forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, favorable ankylosis of the entire thoracolumbar spine, 
incapacitating episodes, or neurological impairment.


CONCLUSION OF LAW

The Veteran does not meet the criteria for a rating greater 
than 20 percent for kyphoscoliosis and transitional L6 
vertebra with recurrent back pain.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

With respect to increased rating claims, the United States 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), has held VA's duty 
to notify the claimant of the information and evidence needed 
to substantiate and complete a claim includes the following: 
(1) notification that the claimant must provide (or ask the 
Secretary to obtain), medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) at least general notice of any specific 
measurement or testing requirements needed for an increased 
rating if the Diagnostic Code contains rating criteria that 
would not be satisfied by demonstrating only a general 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life; (3) notification that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life; and (4) notification of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board notes that the Veteran was not provided 
adequate 38 U.S.C.A. § 5103(a) notice in accordance with the 
Court's holding in Vazquez-Flores, supra.  Nonetheless, the 
Board finds that this notice problem does not constitute 
prejudicial error in this case because the record reflects 
that a reasonable person could be expected to understand what 
was needed to substantiate the claim after reading the July 
2005, October 2006, and October 2007 letters; September 2005 
rating decision; January 2007 statement of the case; and 
December 2007 supplemental statement of the case.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); 
cert. granted sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 
(U.S. June 16, 2008) (No. 07-1209).  

Similarly, the Board finds that while the Veteran was not 
provided adequate notice in accordance with the Court's 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
this notice problem does not constitute prejudicial error in 
this case because the claim is being denied and any questions 
as to the assignment of a disability rating or effective date 
to be assigned are moot.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claims 
files all identified and available post-service treatment 
records including the Veteran's records from the Social 
Security Administration (SSA) and the Milwaukee VA Medical 
Center (VAMC).  The Veteran was also afforded VA examinations 
in August 2005 and November 2007 which are adequate for 
rating purposes.  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  



The Claim

The Veteran contends that his low back disorder is more 
severe than rated.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

Most recently, a September 2005 rating decision confirmed and 
continued a 20 percent rating for the Veteran's low back 
disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(lumbosacral strain). 

Accordingly, the Veteran will only be entitled to an 
increased, 40 percent rating, for his low back disorder if it 
is manifested by forward flexion of the thoracolumbar spine 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  (Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).)

With the above criteria in mind, the Board notes that the 
August 2005 VA spine examiner opined that lumbar spine 
forward flexion was 80 degrees with discomfort at the extreme 
range of motion.  Thereafter, the November 2007 VA examiner 
opined that forward flexion of the lumbar spine was 70 
degrees and there was no loss of range of motion with 
repetitive testing.  The November 2007 VA examiner also 
attributed the Veteran's complaints of fatigue and weakness 
with activity to the Veteran's recent right thoracotomy and 
right upper lobe lobectomy for non service-connected lung 
cancer.  Moreover, while VA treatment records show the 
Veteran's periodic complaints and treatment for low back 
pain, they are negative for evidence that forward flexion of 
the thoracolumbar spine is 30 degrees or less even taking 
into account the appellant's complaints of pain.  Likewise, 
the record is negative for a diagnosis of ankylosis of the 
entire thoracolumbar spine and in the absence a diagnosis the 
Board may not rate his service-connected low back disorder as 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Consequently, because even taking into account the Veteran's 
complaints of pain the range of motion of the thoracolumbar 
spine is not limited to 30 degrees or less and because the 
record is negative for ankylosis of the thoracolumbar spine, 
the Board finds that a rating in excess of 20 percent is not 
warranted for his service-connected low back disorder.  
38 C.F.R. § 4.71a.  This is true throughout the period of 
time during which his claim has been pending.  Hart, supra.

Next, the Board notes that the Diagnostic Codes for rating 
disease and injuries to the back also provide increased 
ratings for intervertebral disc syndrome if manifested by 
incapacitating episodes.  The Board finds this criteria 
inapplicable to the current appeal because the Veteran's 
service connected disabilities have never been rated as 
intervertebral disc syndrome, the record is negative for 
objective evidence of intervertebral disc syndrome due to his 
service connected low back disorder, and the November 2007 VA 
examiner opined that the claimant's service connected low 
back disorder had not required physician ordered bed rest 
during the past 12 months.   38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).  Similarly, there is no evidence of 
physician prescribed bed rest during the pendency of the 
appeal. See Hart, supra.

The Board next notes that Note 1 to 38 C.F.R. § 4.71a allows 
the Veteran to receive a separate compensable rating for 
adverse neurological symptomatology associated with his 
service connected low back disorder.  In this regard, the 
record does not show and the Veteran does not claim that his 
service connected low back disorder is manifested by adverse 
neurological symptomatology.  In fact, at both the August 
2005 and November 2007 VA examinations the Veteran reported 
that he did not have problems with radiculopathy.  Moreover, 
the neurological examination conducted by the November 2007 
examiner was normal.

Therefore, the overwhelming weight of the objective evidence 
of record does not show that the Veteran's low back disorder 
is manifested by adverse neurological symptomatology.  
Accordingly, the Board finds that the claimant is not 
entitled to separate compensable ratings for adverse 
neurological symptomatology caused by his service connected 
low back disorder.  38 C.F.R. § 4.71a.  This is true 
throughout the period of time during which his claim has been 
pending.  Hart, supra.

Lastly, the Board notes that each of the ways by which the 
back is ratable, other than some of those described in 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008), contemplates 
limitation of motion.  Also see VAOPGCPREC 36-97; 63 Fed. 
Reg. 31262 (1998).  Therefore, assigning separate ratings on 
the basis of both lumbar strain and other symptoms, such as 
those set forth in Diagnostic Code 5242, would be 
inappropriate.  38 C.F.R. § 4.14 (2008).  

Based on the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiners, the Board considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2008).  Although the Veteran reported that his 
disability is so severely disabling it causes him to be 
unable to obtain and/or maintain employment, the evidence 
does not reflect that his low back disorder, acting alone, 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation) or requires 
frequent periods of hospitalization such that the application 
of the regular schedular standards is rendered impracticable.  
Hence, the Board concludes the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).  

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiners.  In this regard, while the Veteran is credible to 
report on what he sees and feels and others are credible to 
report on what they can see, neither is competent to report 
that a service connected disability meets the criteria for an 
increased rating because such an opinion requires medical 
expertise which they have not been shown to have.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Espiritu, supra.  

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 


application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim for an increased rating must be 
denied.


ORDER

An increased rating for kyphoscoliosis and transitional L6 
vertebra with recurrent back pain, currently evaluated as 20 
percent disabling, is denied.



____________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


